DETAILED ACTION
This Office Action is in response to the RCE filed on 01/25/2022.
Claims 1-54 are pending in the case.  Claims 1, 18 and 19 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10674942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-54 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner reviewed the submitted IDS filed 02/09/2022 and 01/25/2022 and did not find art sufficient to warrant a new rejection.  A further search was performed, and no art sufficient to warrant a new 
Independent claims 1, 18 and 19 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Wilson et al. (US 2017/0053542 A1) discloses a method of providing exercise-based watch faces and complications comprises: at an electronic device with a display: displaying a user interface screen on the display, the user interface screen including: a user interface object indicating a time of day; and an affordance representing a workout application, wherein the affordance is displayed as a complication associated with the user interface object; detecting a user input corresponding to a selection of the affordance; and in response to detecting the user input: beginning a workout routine. Blahnik et al. (US 2016/0058336 A1) discloses devices and processes for monitoring attributes of a user's physical activity (e.g., workout) or inactivity, and to user interfaces (e.g., an activity indicator) for displaying the same. In some examples, a device determines whether physical activity corresponds to a first type based on a first set of criteria, and whether physical activity corresponds to a second type based on a second set of criteria. In some examples, the device controls an inactivity timer that measures user's inactivity. In some examples, the device displays a first visual representation of an attribute or amount of a first type of physical activity, and a second visual representation of an attribute or amount of a second type. In some examples, the device displays a third visual representation of an attribute or amount of a third type of activity. In some examples, the third visual representation corresponds to user's inactivity.  
However, Wilson et al., and Blahnik et al., fail to clearly teach or fairly suggest the combination of following limitations: 
in accordance with a determination that the activity data for the current physical activity satisfies activity boundary alert criteria: 
displaying an activity boundary alert including a first affordance; 

in response to receiving the first user input  
initiating a physical activity tracking function corresponding to a type of physical activity, wherein the physical activity tracking function corresponds  to the activity boundary alert, and wherein the physical activity tracking function corresponding to the activity boundary alert tracks activity data for the current physical activity detected prior to displaying the activity boundary alert; and 
displaying a representation of a cumulative metric that corresponds to the current physical activity, wherein at least the activity data for the current physical activity that was detected prior to displaying the activity boundary alert is used to calculate the cumulative metric; and 2 117093771Application No.: 16/894,309Docket No.: P38108USC1/77770000488201 
in accordance with a determination that the activity data for the current physical activity does not satisfy the activity boundary alert criteria, forgoing display of the activity boundary alert.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Roberts et al. (US 2014/0240122 A1) – Method and device for monitoring activity, comparing the activity metric against a predefined threshold, the predefined threshold being mapped to a notification message, in response to determining that the activity metric reaches or exceeds the predefined threshold (see Fig. 4 and ¶ 0007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179